Citation Nr: 1721657	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 9, 2008, for the grant of service connection for coronary artery disease (CAD) to include asymptomatic high-grade stenosis of the internal right carotic artery.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing at the RO in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   


FINDING OF FACT

The date of claim for the Veteran's service connection for CAD is February 20, 2007.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of February 20, 2007, for the grant of service connection for CAD.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.


Here, the Veteran maintains that he should receive an effective date earlier than June 9, 2008, which is when service connection was established for coronary artery disease (CAD) to include asymptomatic high-grade stenosis of the internal right carotic artery, and an initial 30 percent rating was assigned.  

The Veteran's testified at his Board hearing that the RO failed to act upon his claim for service connection for CAD, which he initially submitted to VA on February 20, 2007.  He clarified that this claim was supplemental to prior service-connection claims (e.g., diabetes) that he filed in January 2006.  He was first diagnosed with CAD in 2006.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1 (r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

In this case, the Veteran has been diagnosed with CAD since 2006, per the December 2016 VA heart examination.  He had a coronary artery bypass surgery in December 2006.  Thus, the date of entitlement arose was as early as December 2006.

Materials submitted by the Veteran show he submitted an application, dated on February 20, 2007, for his heart problems.  This letter cited his coronary artery bypass, which is reasonably interpreted to encompass his diagnosed coronary artery disease.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Veteran asserts that this application for benefits was supplemental to the original claim for benefits for diabetes and other conditions, filed in January 2006.  

The Board acknowledges the fact that VBMS does not include any letters received on February 20, 2007, for CAD.  Nonetheless, the Board finds the Veteran's account is competent and credible, and confirmed by the VA's notice to the Veteran dated on March 8, 2007, acknowledging receipt of his application for benefits.  Curiously, VBMS contains neither the February 2007 letter from the Veteran nor the RO's March 2007 letter denoting receipt of an application.  Resolving any doubt in favor of the Veteran, the Board accepts that February 20, 2007 is the appropriate effective date for the grant of service connection of CAD, and grants this appeal.


ORDER

An earlier effective date of February 20, 2007, for the grant of service connection for CAD, is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


